—Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered May 27, 1992, which granted plaintiff’s motion for summary judgment in lieu of complaint, and, order of same court and Justice entered September 30, 1992, to the extent that it denied defendant’s motion to renew, unanimously affirmed, with costs.
Plaintiff established a prima facie case by setting forth proof of the note and defendant’s failure to make payment thereon *377(Gateway State Bank v Shangri-La Private Club for Women, 113 AD2d 791, affd 67 NY2d 627). Defendant’s subjective belief or understanding regarding the nature of the document he signed does not provide a defense to payment (Sterling Natl. Bank & Trust Co. v I. S. A. Merchandising Corp., 91 AD2d 571). Any defenses that defendant might otherwise have arising out of his limited partnership investment were clearly waived in the estoppel letter that he signed in conjunction with the note (see, Citibank v Plapinger, 66 NY2d 90). Concur —Milonas, J. P., Rosenberger, Wallach and Ross, JJ.